Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

 
2.	This office acknowledges receipt of the following item from the Applicant:
	Information Disclosure Statement (IDS) filed on 3/16/22 and 3/3/21 are
considered.
	Papers submitted under 35 U.S.C. 119(a)-(d) have been placed of record in the	
file.
3.	Claims 1-31 are presented for examination.
	Claims 13-15 and 24-31 are canceled.
	Claims 1-12 and 16-23 are pending.

REASONS FOR ALLOWANCE

4.	The following is an examiner's statement of reasons for allowance: 
	Claims 1-12 and 16-23 are considered allowable since the prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed limitations.  The prior art does not teach the claimed invention having in combination with other features, a memory controller comprise an interface for communicating with a memory device which includes a first die and second die, the first die including a first block and a second block, and the second die including a third block and a fourth block; and a control module which manages the memory device in units of a first super block and a second super block, the first super block including the first block and the third block, and the second super block including the second block and the fourth block, wherein the control module completes a program on the first super block and an erase on the second super block before starting the program on the second super block, and performs the erase on the second super block divided into multiple steps, completion of the program on the first super block and the erase on the second super block includes performing a first step erase of the second block, after programming a first portion of the first block, programming a second portion of the first block, after the first step erase of the second block, and performing a second step erase of the second block, after programming the second portion of the first block.
	Prior art also does not discloses a memory device, comprising a first die including a first block and a second block; and a second die including a third block and a fourth block, wherein the memory device is controlled in units of a first super block and a second super block, the first super block including the first block and the third block, and the second super block including the second block and the fourth block, before starting a program on the second super block, a program on the first super block and an erase on the second super block are completed, and the erase on the second super block is performed divided into multiple steps, completion of the program on the first super block and the erase on the second super block includes performing a first step erase of a second block, after programming a first portion of the first block, programming a second portion of the first block, after the first step erase of the second block, and performing a second step erase of the second block, after programming the second portion of the first block.
	Prior art does not discloses a storage device, comprising: a memory device which includes a first die and a second die, the first die including a first block and a second block, and the second die including a third block and a fourth block; and a controller which manages the memory device by a first super block or a second super block, the first super block including the first block and the third block, and the second super block including the second block and he fourth block, wherein the controller completes a program on the first super block and an erase on the second super block before starting the program on the second super block, and performs the erase on the second super block divided into multiple steps, and the program on the first super block and the erase on the second super block include performing a first step erase of a second block, after programming a first portion of the first block, programming a second portion of the first block, after the first step erase of the second block, and performing a second step erase of the second block, after programming the second portion of the first block.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yi et al (20200042438), Fitzpatrick et al (2015/0043277) and Lee (20200082891) discloses a memory system includes a memory device including a plurality of blocks, each capable of storing data, and a controller, coupled with the memory device. The controller can perform at least one sub erase operation on each of the plurality of blocks, and variably increase an erase count of each of the plurality of blocks based on a timing of erasing data of each of the plurality of blocks through the sub erase operation.  
7.	Prior art made of record discloses systems, methods and/or devices are used to enable dynamic erase block grouping. In one aspect, the method includes (1) maintaining metadata for each erase block of a plurality of erase blocks in a data storage system, wherein a respective metadata for a respective erase block includes one or more characteristics of the respective erase block, (2) allocating a set of erase blocks, of the plurality of erase blocks, as unassociated erase blocks, (3) selecting two or more unassociated erase blocks in accordance with characteristics of the unassociated erase blocks so as to select unassociated erase blocks with similar characteristics, and (4) grouping the two or more unassociated erase blocks with similar characteristics to form a super block.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/CONNIE C YOHA/Primary Examiner, Art Unit 2825